United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-1362
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                 Deauntee Q. Mosby

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                           Submitted: November 24, 2017
                              Filed: January 2, 2018
                                  [Unpublished]
                                  ____________

Before SHEPHERD, MURPHY, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

       Deauntee Mosby directly appeals after pleading guilty in the district court1 to
participating in a drug conspiracy, pursuant to a plea agreement containing an appeal

      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.
waiver. His counsel has moved for leave to withdraw, and has filed a brief under
Anders v. California, 386 U.S. 738 (1967).

       We conclude that the appeal waiver is valid, applicable, and enforceable. See
United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo review of validity
and applicability of appeal waiver); United States v. Andis, 333 F.3d 886, 890-92 (8th
Cir. 2003) (en banc) (discussing enforcement of appeal waivers). Furthermore, we
have independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988),
and have found no non-frivolous issues for appeal outside the scope of the appeal
waiver. Accordingly, we grant counsel’s motion, and we dismiss this appeal.
                        ______________________________




                                         -2-